Citation Nr: 0208875	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected rib resection and 
amputation of one half of the left scapula.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1951.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in which the RO denied entitlement 
to service connection for a low back disability. 

This case was previously before the Board in May 2000 and 
June 2001, at which times the Board remanded the case to the 
RO for additional development.  That development has been 
completed to the extent possible and the case has been 
returned to the Board for consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  The veteran currently has degenerative arthritis of the 
low back.

2.  Service connection has been established for pulmonary 
tuberculosis, moderately advanced, arrested, with the 
resection of ribs one through five on the left, and 
amputation of part of the left scapula.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's low back disorder was 
not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his low back disorder was caused by 
the removal of five of his ribs during service, which 
resulted in altered posture and excessive strain on the low 
back.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. § 3.159].

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.159]; Quartuccio v. Principi, No. 
01-997, slip op. at 13 (U.S. Vet. App. June 19, 2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 1997 by instructing him to 
submit evidence showing that his claimed disability was 
related to an in-service disease or injury.  In a June 2000 
letter the RO asked the veteran to provide a complete medical 
history of his low back disorder, and to provide the names 
and addresses of all medical professionals who had treated 
him for a low back disorder.  The veteran did not provide the 
requested information.  The RO sent the veteran a statement 
of the case in January 1999 and supplemental statements of 
the case in March 2001 and February 2002.  In those documents 
the RO informed the veteran of the regulatory requirements 
for establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the May 2000 and 
June 2001 remands the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his claim.  

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.


Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  In 
a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.159].  

The RO has obtained the veteran's service medical records. 
provided him VA examinations in June 1997, December 1997 and 
January 2001, and obtained an additional medical opinion in 
August 2001.  The reports of the medical examinations reflect 
that the examiners reviewed the veteran's medical records, 
recorded his past medical history, noted his current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses and opinions.  The veteran and his 
representative have been accorded the opportunity to present 
evidence and argument, and have submitted medical opinions 
from the veteran's private physician regarding the 
relationship between his low back disorder and the removal of 
five of his ribs due to pulmonary tuberculosis.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board notes that the veteran's representative has 
asserted that the appeal should again be remanded to the RO 
on the basis that the VA physician providing the medical 
opinion in August 2001 did not provide the full rationale for 
the opinion.  In the June 2001 remand the Board instructed 
the RO to have the orthopedists who had conducted the 
examination in January 2001 again review the veteran's claims 
file and provide an opinion on whether the removal of his 
ribs had aggravated his low back disorder.  The orthopedists 
had provided the opinion in January 2001 that the removal of 
the ribs had not caused the low back disorder.  One of the 
orthopedists (the second was no longer employed at the VA 
medical center) reviewed the claims file in August 2001 and 
found that the removal of the ribs had not aggravated the low 
back disorder.  He found no evidence of aggravation, and 
therefore stated that he would not be providing an estimate 
of the degree of aggravation, as requested in the Board's 
remand instructions.  Because the VA orthopedist provided the 
opinion that was requested in the June 2001 remand, and found 
no evidence of aggravation, the Board finds that the RO has 
complied with the Board's remand instructions, and that an 
additional remand is not warranted.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998) [as a matter of law, the veteran is 
entitled to compliance with the Board's remand instructions].

The Board concludes that all relevant data has been obtained 
for the purpose of determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Accordingly, the Board will proceed to a discussion of the 
merits of the veteran's claim.

Relevant Law and Regulations

Secondary Service Connection

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has defined "disability" in this context as 
impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the non-service connected 
disorder.  If a non-service connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

In order to warrant the grant of service connection based on 
an etiological relationship to a service-connected disorder, 
competent medical evidence must show that such a relationship 
exists.  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996), 
appeal dismissed, 132 F.3d 50 (1997) (table).

Standard of Review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual background

The veteran's service medical records disclose that he was 
hospitalized from October 1948 to February 1951 for the 
treatment of pulmonary tuberculosis.  As part of that 
treatment, in a two-stage thoracoplasty in October and 
November 1949 ribs numbered one through five on the left were 
removed, along with part of the left scapula.  An examination 
in October 1951 revealed a moderate thoracoplasty deformity 
with mild to moderate atrophy of some of the muscles of the 
left shoulder and amputation of the lower half of the left 
scapula.  Service connection for pulmonary tuberculosis, 
moderately advanced, arrested, with residual partial collapse 
of the left lung and the removal of five ribs, as well as 
service connection for the amputation of one-half of the left 
scapula, has been in effect since February 1951.

The veteran initially claimed entitlement to service 
connection for a low back disorder in February 1997.  He then 
asserted that the absence of five of his ribs had caused the 
discs in his back to "slip," causing arthritis in his spine.  
In support of that claim he submitted a January 1997 
statement from his private physician, J.O.B., D.O., in which 
the Dr. B. stated that the veteran had long-term back pain 
that had worsened over the previous few weeks.  Dr. B. also 
stated that X-ray studies had revealed severe arthritis in 
the spine, and that the arthritis might be related to the 
previous thoracic procedure.

During a VA medical examination in June 1997 the veteran 
reported that the onset of back pain occurred five years 
previously.  On examination there were no postural 
abnormalities, although the veteran had scoliosis of the 
dorsal spine in the area from which the ribs were removed.  
As a result of the examination the physician provided the 
opinion that the relationship between the degenerative 
changes in the spine and the prior thoracoplasty was 
uncertain.  He indicated that the veteran had scoliosis of 
the thoracic spine, which could cause a strain on the lumbar 
spine, but that it was difficult to prove that the scoliosis 
had caused the arthritis in the lumbar spine.  He recommended 
that the RO obtain an opinion from an orthopedist.

The veteran reported to a VA orthopedist in December 1997 
that he had experienced the gradual onset of back pain over 
the previous three or four years, without any specific injury 
or acute occurrence of pain.  On examination, his shoulder 
and arm movements were satisfactory and painless.  There was 
scoliosis in the upper thoracic and lumbar spines, but he 
walked well with a symmetrical pelvis and normal heel and toe 
gait.  There was no evidence of any fixed deformity and his 
muscle tone was good.  Following an examination, including an 
X-ray study, the orthopedist determined that the veteran's 
low back pain was due to degenerative disc disease in the 
lumbar spine.  The orthopedist found that although the 
veteran had complained of back pain relatively recently, the 
rib resection had been present for many years.  He determined 
that the rib resection was not etiologically related to the 
development of degenerative arthritis because the location of 
the degenerative changes was remote from the cite of the rib 
resection.  He found no evidence of a connection between the 
rib resection and the veteran's low back pain.

In January 1998, Dr. J.D.B. stated that the veteran had 
complained of back pain for the previous several years, and 
provided the opinion that the veteran's back pain was a 
direct result of the rib resection. In a July 1999 statement 
the physician indicated that due to the rib resection the 
veteran had been forced to alter his posture, thereby placing 
undue pressure on the low back and resulting in his current 
condition.
The veteran's private physician stated in a July 2000 report 
that the type of surgery that the veteran had undergone could 
cause chronic pain and premature arthritis in the areas 
involved.

In May 2000, the Board remanded this case for additional 
development of the evidence, to include a VA examination of 
the spine by a board of two orthopedists.
The VA orthopedic examination was completed in January 2001 
by a board of two orthopedists.  The orthopedists then noted 
that the veteran's shoulder and arm movements were 
asymptomatic.  They described his posture as good, and he 
walked with a normal heel and toe gait.  They again found 
mild scoliosis in the dorsal and lumbar spine.  The 
orthopedists reviewed the claims file, including the opinions 
of the veteran's private physician, and found that the 
veteran's back pain was due to degenerative arthritis.  They 
found that his low back disorder was not likely to be related 
to the rib resection and amputation of part of the scapula.

In June 2001, the Board again remanded this case for 
clarification as to the matter of whether the veteran's low 
back disorder was aggravated by the service-connected rib 
resection and amputation of one half of the left scapula.

In an August 2001 report one of the orthopedists who 
conducted the examination in January 2001 stated that he had 
reviewed the previous examination reports and the veteran's 
claims file.  He then provided the opinion that there was no 
evidence of chronic aggravation of the low back disorder due 
to the rib resection or amputation of part of the scapula.  

Analysis

The Board initially observes that the veteran's service 
medical records are silent for any complaints or clinical 
findings pertaining to a low back disorder, and he does not 
claim otherwise.  The matter of direct service connection has 
not been raised nor can it be inferred from the record, and 
it will not be addressed in this decision.

The veteran's contention is that a low back disorder, which 
has been diagnosed as degenerative disc disease of the 
lumbosacral spine, is etiologically related to the service-
connected removal of five of his ribs for the treatment of 
pulmonary tuberculosis.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the service-
connected disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

With respect to element (1), a current disability, it is 
undisputed that the veteran has degenerative arthritis of the 
lumbar spine.  It is also undisputed that the veteran has a 
service-connected disability, amputation of one half of the 
left scapula.  Hickson element (2) has therefore been met.  
The area of controversy revolves around element (3), medical 
nexus evidence.

The veteran's physician, Dr. B., has provided an opinion that 
the service-connected rib resection caused the veteran to 
alter his posture, thereby placing undue pressure on the low 
back and causing the degenerative disease in the lumbar 
spine.  In his July 2000 statement Dr. B. indicated that the 
type of surgery the veteran had undergone could cause chronic 
pain and degenerative changes in the area involved.  [The 
Board observes in passing that the scapula amputation/rib 
resection was performed in the upper thoracic area, not the 
lumbar area in which the veteran is now claiming as a 
secondary disability.]
  
The VA physicians determined that the resection of the ribs 
and part of the scapula had not caused or aggravated the 
degenerative disc disease in the lumbar spine.  That opinion 
was based on review of the medical evidence in the claims 
file, including the service medical records, as well as the 
opinion given by the veteran's private physician, and is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [an opinion that is based on review of the entire 
record is more probative than an opinion that is based on the 
veteran's reported history].  Because the VA physicians are 
orthopedists, their opinion regarding the etiology of an 
orthopedic impairment has greater weight than the opinion of 
the veteran's private physician, who is apparently not an 
orthopedist.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

The VA physicians' opinion also appears to be consistent with 
the medical evidence of record.  First, as indicated above, 
the surgery appears to have been in proximity to the 
veteran's upper back, not his lower back.  The evidence 
indicates that the veteran has scoliosis in the upper 
thoracic spine, apparently due to removal of the ribs, but 
the are no similar findings with respect to the veteran's 
lumbar spine.  The evidence also reflects that the walked 
well with a symmetrical pelvis and a normal heel and toe 
gait, with good muscle tone and no evidence of deformity in 
the low back.  The objective medical evidence does not 
disclose that the veteran had any postural abnormalities 
affecting the low back, as he has contended.

The veteran's representative has asserted that the opinion of 
the veteran's private physician should be given greater 
deference because the private physician is more familiar with 
the veteran's medical history.  The Federal Circuit has held, 
however, that a medical opinion should not be given greater 
weight because it is rendered by the veteran's treating 
physician.  The reasons for that include the fact that such a 
policy would violate 38 C.F.R. § 3.303(a), which provides 
that a decision be based on all the evidence of record.  See 
White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  The 
Board finds, therefore, that Dr. B.'s opinion is not entitled 
to greater weight because it was rendered by a treating 
physician.

The veteran's representative has further asserted that the 
opinion provided by the VA orthopedist in August 2001 is not 
probative because the VA orthopedist did not provide the 
rationale for his opinion.  The August 2001 opinion was 
provided, however, by the same orthopedist who conducted the 
December 1997 and January 2001 examinations.  Following those 
examinations the VA orthopedist provided a medical opinion 
that the removal of ribs did not result in degenerative 
arthritis.  The orthopedist noted that although the rib 
resection had occurred in 1949, the veteran did not develop 
low back pain until decades later.  The VA orthopedist also 
found that the scoliosis in the lumbar spine was remote from 
the area in which the ribs were removed.  The orthopedist 
did, therefore, provide a rationale for his opinion.

Because the opinions of the VA examiners were based on review 
of the evidence in the claims file, were provided by 
orthopedists, and were supported by rationale, the Board 
finds that they are entitled to greater weight than the 
opinion of the veteran's private physician.  For these 
reasons the Board finds that a preponderance of the evidence 
supports the conclusion that the low back disorder was not 
caused or aggravated by the service-connected resection of 
ribs one through five on the left and part of the left 
scapula.  Hickson element (3) has therefore not been met.  
See also Libertine, 9 Vet. App. at 522.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability on a secondary basis, 
including based on aggravation per Allen.  The benefit sought 
on appeal is denied.

Additional comment

In an April 1997 statement the veteran clarified the scope of 
his claim to include degenerative changes in the spine.  He 
did not specifically limit his claim to degenerative changes 
in the lumbar spine.  However, the RO's January 1998 rating 
decision, which is presently before the Board on appeal, 
dealt only with degenerative changes in the low back, or 
lumbar spine.  There is of record medical evidence, referred 
to above, which indicates that the veteran may have 
disability of the thoracic (or dorsal) spine which may be 
related to the removal of ribs numbered one through five on 
the left.  Because the RO has not yet addressed this issue, 
it is not within the Board's purview.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of an issue not yet adjudicated by the RO].  The issue of 
entitlement to service connection for a disability of the 
thoracic spine is, therefore, referred to the RO for 
appropriate action.  The Board wishes to make it clear that 
it intimates no opinion, legal or factual, as to the ultimate 
disposition warranted as to that matter.  


ORDER

The claim of entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected rib 
resection and amputation of one half of the left scapula, is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

